DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 03/04/2021 has been entered.  Claims 21-40 are pending.  Claims 1-20 have been cancelled without prejudice.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23, 24, 25, 26, 27, 28, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 6, 7, 8, 9), 6, 7, 8, 3, 4, 10, 11 and 5, respectively, of U.S. Patent No. 10/853,407. Although the claims at issue are not identical, they are not patentably distinct from each other because claims (1, 6, 7, 8, 9), 6, 7, 8, 3, 4, 10, 11 and 5 of U.S. Patent No. 10/853,407 teaches every limitation of claims 21, 23, 24, 25, 26, 27, 28, 29 and 30, respectively, of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mojsilovic et al. (Mojsilovic), US Patent Application Publication No. US 2003/0195883 and further in view of Walker et al. (Walker), US Patent Application Publication No. US 2004/0174434.

As to independent claim 21, Mojsilovic discloses a method, comprising:
receiving a query, the query comprising a query image that depicts an item, the query image comprising a query background and a query foreground (paragraph [0155]: a user inputs an image such as an image of the Eiffel Tower, and to use this image as a search query for locating similar images);
segmenting the query image into at least: a first portion representing the query background; and a second portion representing the query foreground (Figure 15, paragraphs [0018], [0155]: input image from the user is processed such as segmenting the input image into foreground and background);
calculating a query feature descriptor based on the query foreground (paragraph [0018]: a set of local features, regional features and global features (query feature descriptor or metadata) are computed after the input image is segmented);
determining that the query feature descriptor matches a reference feature descriptor of a generated data structure, the generated data structure comprising a plurality of reference feature descriptors and a plurality of correlated item annotations (paragraph [0015]: a database stores classified digital images, and the database is searched to locate images matching the input query; paragraph [0155]: the image metadata are used as search criteria for locating other images having similar metadata that were located and returned by the web-crawling spiders, wherein a text-based search could also be used in conjunction with the image-based search; paragraph [0156]: segmenting the returned images and extracting features from the returned images for obtaining a set of image metadata (annotations));
obtaining, based on the query feature descriptor matching the reference feature descriptor, an item annotation of the plurality of correlated item annotations, the item annotation correlated with the reference feature descriptor paragraph [0156]: segmenting the returned images and extracting features from the returned images for obtaining a set of image metadata (annotations); and
providing a response to the query (paragraph [0051] and Figure 6: display the result of the search query to the user).
Mojsilovic, however, does not disclose the response to the query comprising a suggestion that the item annotation be applied to the query image.
	In the same field of endeavor, Walker discloses a camera for capturing an image, the image is then transmitted to a server for image recognition processing, and the camera receives information from the server, including an indication of information to suggest to a user for meta-tagging the image, wherein the suggested information may be based, for example, on a comparison of the image with meta-information stored by the server and/or a databased of stored images (Abstract, paragraphs [0024], [0509]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Mojsilovic to include a suggestion that the item annotation be applied to the query image, as taught by Walker, for the purpose of managing images easier.

As to dependent claim 22, Mojsilovic discloses segmenting the query image into the query background and the query foreground defined by an outline of the item (paragraphs [0124], [0128]);
partitioning the query foreground into multiple sections (paragraphs [0124], [0128]); and
wherein the calculating of the query feature descriptor comprises calculating a local feature descriptor based on only one section among the multiple sections partitioned from the query foreground (paragraphs [0124], [0128]).

As to dependent claim 23, Mojsilovic discloses providing a user with the response to the query based on the generated data structure (Figure 6), wherein the received query includes a query annotation (paragraph [0156]);
determining that the query annotation matches the item annotation correlated with the reference feature descriptor of the generated data structure (paragraph [0156]); and
obtaining the reference feature descriptor from the generated data structure based on the query annotation matching the item annotation (paragraph [0156]).

As to dependent claim 24, Mojsilovic discloses wherein: the response to the query further comprises a suggestion that the query image is characterized by the query annotation (paragraph [0155]).

As to dependent claim 25, Mojsilovic discloses wherein the response to the query further comprises the plurality of item annotations (paragraph [0156]).

As to dependent claim 26, Mojsilovic discloses wherein: the reference feature descriptor of the generated data structure is a color descriptor calculated from a color of a reference item whose outline defines a segmented foreground (paragraphs [0018], [0019], [0085] and [0086]).

As to dependent claim 27, Mojsilovic discloses wherein: the reference feature descriptor of the generated data structure is a shape descriptor calculated from an outline of a reference item whose outline defines a segmented foreground (paragraph [0086]).

As to dependent claim 28, Mojsilovic discloses wherein: the item annotation is an n-gram included within a caption of the query image, the caption being submitted by a seller of the item depicted in the query image (paragraphs [0015], [0017] and [0109]).

As to dependent claim 29, Mojsilovic discloses wherein: the item annotation is a keyword submitted as a tag for the query image by a seller of the item (paragraphs [0015], [0017] and [0109]).

As to dependent claim 30, Mojsilovic discloses wherein: the item annotation is a name-value pair that specifies an attribute of the item depicted in the query image and whose outline defines the query foreground (paragraphs [0111], [0120], [0155]).


Claims 31-39 and 40 are system and medium claims, respectively.  Claims 31-39 and 40 contain similar limitations of claims 21-29 and 21, respectively.  Therefore, claims 31-40 are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177